TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00217-CV


                                     N. P. and J. P., Appellants

                                                     v.

                 Texas Department of Family and Protective Services, Appellee


            FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
NO. C2017-2053B, THE HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on April 8, 2019.

To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting extensions

of over 10 days for the filing of reporters’ records in accelerated appeals, including those from suits

for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any extensions of time

granted for the filing of the reporters’ records may not exceed 30 days cumulatively. See Tex. R.

App. P. 28.4(b)(2). Accordingly, Dana Dance is hereby ordered to file the reporter’s record in this

case on or before May 3, 2019. If the record is not filed by that date, Dance may be required to

show cause why she should not be held in contempt of court.

               It is ordered on April 23, 2019.



Before Justices Goodwin, Baker, and Triana